Citation Nr: 0713342	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  02-05 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for arthritis of the second 
through fifth toes, right foot.


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

This matter is on appeal from a March 2002 rating decisions 
by the Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran served on active duty from February 1945 to 
July 1946. 

2.  On July 2, 2004, prior to the promulgation of a decision 
in the appeal, VA received notification from the appellant 
requesting that his claim be cancelled.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant.  38 C.F.R. § 20.204.  The Board acknowledges 
that pursuant to its October 2003 remand the RO developed the 
veteran's appeal.  Nonetheless, the appellant has withdrawn 
this appeal and, hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.
 
In reaching this decision the Board acknowledges that the 
veteran's July 2004 action did not preclude the subsequent 
filing of a new Notice of Disagreement and, after a Statement 
of the Case is issued, a new Substantive Appeal, as to any 
issue withdrawn, provided such filings were timely.  38 
C.F.R. § 20.204(c).  While such a filing appears to have been 
attempted during a December 2004 decision review 


officer conference, by that date the new Notice of 
Disagreement was untimely.  Hence, the July 2004 action by 
the appellant is binding.
 


ORDER

The appeal is dismissed.



		
DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


